UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6997



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALANI OLUSEGUN ARAWOLE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-97-
283-L, CA-00-66-L)


Submitted:   July 24, 2001                 Decided:   August 6, 2001


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alani Olusegun Arawole, Appellant Pro Se.  Christine Manuelian,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alani    Olusegun   Arawole   appeals   the   district   court   order

denying his motion for leave to amend his 28 U.S.C.A. § 2255 (West

Supp. 2000) motion and the amended § 2255 motion.       Arawole has also

filed a motion to stay district court proceedings pending the out-

come of this appeal.     We dismiss the appeal for lack of jurisdic-

tion because the court’s order is not appealable.         This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).        An order denying a motion for

leave to amend the § 2255 motion and the amended § 2255 motion is

neither a final order nor an appealable interlocutory or collateral

order.

     We deny a certificate of appealability, dismiss the appeal as

interlocutory, and deny the motion to stay as moot.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                    2